Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 1 of 18 PagelD: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

Mark J. Blunda, Esq.
(Atty. IDH#018641977)
APRUZZESE, MCDERMOTT,
MASTRO & MURPHY, P.C.
25 Independence Boulevard
Warren, New Jersey 07059
(908) 580-1776
Attorneys for Defendants
RWJBarnabas Health and
Community Medical Center

 

New Jersey Superior Court

JULIANN ALTMAN, Docket No.: OCN-L-116-19
Plaintiff,
Vv. Civil Action No.
RWJBARNABAS HEALTH, COMMUNITY NOTICE OF REMOVAL

MEDICAL CENTER and JANE DOES
1-10, ABC INC(S)1-5, XYZ
CORP(S)1-5 (fictitious names
unknown)

Defendants.

 

 

TO: CHIEF JUDGE AND JUDGES OF THE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

ON NOTICE TO:

Clerk, Law Division

Superior Court of New Jersey
Ocean County Court House

100 Washington Street

Toms River, N.J. 08754

Via Electronic Filing

Mark F. CASAZZA, ESQ.
RUDNICK, ADDONIZIO, PAPPA & CASA“ZA
25 Village Court
Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 2 of 18 PagelD: 2

Hazlet, N.J. 07730
Attorneys for Plaintiff

HONORABLE JUDGES:

Defendants RWJBarnabas Health and Community Medical Center
(“Defendants”) notice the removal of this action pursuant to 28
U.S.C. §1441 to the United States District Court for the District

of New Jersey, on the following grounds:

TIMELINESS OF REMOVAL

 

1. On January 15, 2019, Plaintiff Juliann Altman (“Plaintiff”)
commenced a civil action against the above-named Defendants
in the Superior Court of New Jersey, Ocean County, Law
Division, under Docket No. OCN-L-116-19. The Summons is dated
January 21, 2019. A true copy of the Summons and Complaint is
attached hereto to Exhibit 1. To Defendants’ knowledge, the
Complaint is the only process or pleading filed by any party.

2. Defendants first received notice of the civil action on or
about January 22, 2019, when it was served with a copy of the
Summons and Complaint.

3. Accordingly, pursuant to 28 U.S.C. § 1446(b), this Notice of
Removal has been timely filed within thirty (30) days after

first notice to Defendants of the civil action.
Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 3 of 18 PagelD: 3

10.

11.

BASIS FOR REMOVAL

 

This cause is a civil action within the meaning of the Acts
of Congress relating to removal of causes.

Count Five of the Complaint alleges that Defendants violated
federal law, namely the Federal Family and Medical Leave Act,
29 U.S.C. 2601, et seg. (“FMLA”).

The Complaint also includes state law claims for alleged
violations of the New Jersey Law Against Discrimination,
N.J.S.A. 10:5-1 et seq. and common law tort.

The above-described action is a civil action of which this
Court has original jurisdiction under the provisions of Title
28, United States Code, Section 1331 (Federal question), in
that Plaintiff asserts a civil action based on a claim or
right arising under the laws of the United States.

Because the United States District Court has original
jurisdiction over Plaintiff’s claims, this case is subject to
timely removal under 28 U.S.C. § 1441 and 1446.

The pendent state law claims arise from a common nucleus of
operative facts which may be removed to the United States
District Court pursuant to 28 U.S.C. § 1441(c).

Defendants have not previously sought similar relief.

CONSENT TO REMOVAL

 

All named Defendants consent to this removal.
Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 4 of 18 PagelD: 4

NOTICE / SERVICE

12. Pursuant to 28 U.S.C. § 1446, copies of this Notice of Removal
have this day been served, via Federal Express upon
Plaintiff’s counsel and via electronic filing upon the Clerk
of the Law Division of the Superior Court, Ocean County, New
Jersey.

WHEREFORE, Defendants respectfully request that this
Honorable Court take jurisdiction of this action and issue all
necessary orders and process to remove said action from the
Superior Court of New Jersey, County of Ocean, to the United States
District Court for the District of New Jersey.

Respectfully submitted,
APRUZZESE, McDERMOTT,

MASTRO & MURPHY, P.C.
Attorneys for Defendants

By: /s/ Mark J. Blunda
Mark J. Blunda, Esq.

 

Dated: February 14, 2019

LOCAL CIVIL RULE 11.2 CERTIFICATION

I, Mark J. Blunda, Esq., counsel for Defendants, certify that
to the best of my knowledge the claims in the matter in controversy
are not currently the subject of any other judicial or
administrative proceedings besides the captioned New Jersey

Superior Court action.
Case 3:19-cv-05725-AET-DEA Documenti1 Filed 02/14/19 Page 5 of 18 PagelD: 5

APRUZZESE, MCDERMOTT,
MASTRO & MURPHY, P.C.
Attorneys for Defendants

By: /s/ Mark J. Blunda

 

Dated: February 14, 2019 Mark J. Blunda, Esq.

CERTIFICATION OF SERVICE

I hereby certify that I served copies of this Notice of

Removal on this 14th day of February 2019 as follows:

Clerk, Law Division

Superior Court of New Jersey
Ocean County Court House

100 Washington Street

Toms River, N.J. 08754

Via Electronic Filing

Mark F. CASAZZA, ESQ.

RUDNICK, ADDONTIZIO, PAPPA & CASAZZA
25 Village Court

Hazlet, N.J. 07730

Attorneys for Plaintiff

(Via Federal Express & e-filing)

APRUZZESE, MCDERMOTT,
MASTRO & MURPHY, P.C.
Attorneys for Defendants

By: /s/ Mark J. Blunda
Dated: February 14, 2019 Mark J. Blunda, Esq.
Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 6 of 18 PagelD: 6

EXHIBIT 1
RUDNICK, ADDONIZIO, PAPPA & CASAZZA
A PROFESSIONAL CORPORATION

Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 7 of 18 PagelD: 7

PARK VILLAGE
25 VILLAGE CouRT
RAZLET, NEW JERSEY 07730

COUNSELLORS AT LAW

RUDNICK, ADDONIZIO, PAPPA & CASAZZA, P.C.

MARK F, CASAZZA, ESQ.- ATTORNEY ID NO. 042251998
A Professional Corporation

 

 

25 Village Court

Hazlet, New Jersey 07730

(732) 264-4400 File No. L-11299-CZ

Attorneys for Plaintiff

JULIANN ALTMAN, SUPERIOR COURT OF NEW JERSEY

LAW DIVISION: OCEAN COUNTY

Plaintiff(s),

v. Docket No. OCN-L-116-19

RWJ BARNABAS HEALTH, COMMUNITY | Civil Action
MEDICAL CENTER, JOHN and JANE
DOE(S) 1-10, ABC INC(S) 1-5, XYZ SUMMONS
CORP(S) 1-5 (fictitious names/ names
unknown)

 

Defendant(s).
FROM THE STATE OF NEW JERSEY
TO THE DEFENDANT(S) NAMES ABOVE:

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint
attached to this summons states the basis for this lawsuit, If you dispute this complaint, you or your attorney must
file a written answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed
above within 35 days from the date you received this summons, not counting the date you received it. (The address
of each deputy clerk of the Superior Court is provided.) If the complaint is one in foreclosure, then you must file
your written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed
Case Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or
motion when it is filed. You must also send a copy of your answer or motion to plaintiffs attorney whose name and
address appear above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you
must file and serve a written answer or motion (with fee of $135.00 and completed Case Information Statement) if
you want the court to hear your defense.

If you do not file and serve a writien answer or motion within 35 days, the court may enter a judgment against you
for the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may
seize your money, wages or property to pay all or part of the judgment,

If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). A list of these offices is
provided. If you do not have an attorney and are not eligible for free legal assistance, you may obtain a referral to an
attorney by calling one of the Lawyer Referral Services. A list of these numbers is also provided.

| Hidhelle Hh Onith, Cag.
Clerk of Superior Court
DATED: January 21, 2019
Name and Address of Defendant to be served: Community Medical Center
99 Highway 37 West, Toms River, New Jersey 08755

 
Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 8 of 18 PagelD: 8

es

"ATLANTIC COUNTY:

Deputy Clerk of the Superior Court

Civil Diviston, Direct Fi me

1201 Bacharach Bivd.,
Atlantic City, NJ 08401
LAWYER REFERRAL
(609) 345-3444 .
‘LEGAL SERVICES
(60) 348-4200

. BERGEN COUNTY: ©
. Deputy Clerk of the Superior Court

Floor

Case Processing Section, Room a8

+: Justice Center

10 Main Street .
Hackensack, NJ.07601-0769 °
LAWYER REFERRAL

(201) 488-0044
LEGAL SERVICES
(201) 487-2166
BURLINGTON COUNTY:

Deputy Clerk of the Superior Court

Central Processing Office
“ Judicial tntake
Floor, Courts Facility
49 Rancocas Road
Mt. Holly, NJ o8csa
LAWYER REFERRAL
(609) 261-4862
LEGAL SERVICES
(609) 267-1088
CAMDEN COUNTY:
‘Deputy Clerk of the Superior Court
a Processing Office
* Flodr, Hall of Records
int South Fifth Street
-Camden, NJ 03103
LAWYER REFERRAL
(856) 864-4520
‘LEGAL SERVICES
(856) 964-2010
CAPE MAY COUNTY:
Deputy Clerk of the Superior Court
Central Processing Office
9 North Main Street
Box DN-209
Cape May Court House, NJ 08210
LAWYER REFERRAL
(609) 463-0313
LEGAL SERVICES -
{609) 465-3001
CUMBERLAND COUNTY:
Deputy Clerk of the Superior Court
Civil Case Management Office

. Broad & Fayette Streets, P.O. Box 615

Bridgeton, NJ 08302

- LAWYER REFERRAL ~

(856) 692-6207

LEGAL SERVICES

(856) 451-0003

ESSEX COUNTY:

Deputy Clerk. of the Superior Court
50-West Market Street

"Roam 134

Newark, NJ-07102
LAWYER REFERRAL
(973) 622-6207
LEGAL SERVICES
(973) 624-4500

GLOUCESTER COUNTY:
Deputy Clerk of the Superior Court

_ Civil Case Management Office, Attn: intake
1° Floor, Court House

1 North Broad Street, P.O. Box 129

" Woodbury, NJ 08096

LAWYER REFERRAL

(856) 848-4580

LEGAL SERVICES

(856) 848-5360 :

HUDSON COUNTY:

Deputy Clerk of the Superior Court

Superior Court, Civil Records Department

Brennan Court House, 4° F Floor

- . §83 Newark Avénue

Jersey City, NJ 07306

LAWYER REFERRAL

(201) 798-2727

LEGAL SERVICES

(201) 792-6363
HUNTERDON-COUNTY: . -

Deputy ‘Clerk of the Superior Court
Civil Division -

” 65 Park Avenue

Flemington, NJ 08862 -
LAWYER REFERRAL
(908) 735-2614

LEGAL SERVICES
(908) 782-7979

MERCER COUNTY:

Deputy Clerk of the Superior Court
Local Filing Office, Courthouse
175 South Broad Street

P.O. Box 8068 | *

Frenton, NJ 08650

LAWYER REFERRAL

(609) 585-6200

LEGAL SERVICES

{609} 695-6249

MIDDLESEX COUNTY:

Deputy Clerk of the Superior Court
Administration Building"

3" Floor

1 Kennedy Square, P.O. Box 2633
New Brunswick, NJ.08903-2633
LAWYER REFERRAL

(732) 828-0053

LEGAL SERVICES

(732) 249-7600

MONMOUTH COUNTY:

Deputy Clerk of the Superior Court
Court House, 71 Monument Park
P.O. Box 1269

Freehold, NJ 07728-1262-
LAWYER REFERRAL

(732) 431-5544"

‘LEGAL SERVICES

(732) 886-0020
*. MORRIS COUNTY:

Depuly Clerk of the Superior Court

~ GiNiFDivision- -

30 Schuyler Place, P.O. Box 910
Moristown, NJ 07960-0910
LAWYER REFERRAL -

(973) 267-5882

LEGAL SERVICES -

(973) 285-6911

OCEAN COUNTY:

Deputy Clerk of the Superior Court

Court House, Room 119
118 Washington Street
Toms River, NJ 08754
LAWYER REFERRAL
{732) 240-3666

LEGAL SERVICES
(732) 341-2727 -

PASSAIC COUNTY:
Deputy Clerk of the Superior Court
Civil Division

- Court House

77 Hamilton Street
Paterson, NJ 07505 -
LAWYER REFERRAL
(973) 278-9223

“LEGAL SERVICES *

(973) 348-7171
SALEM COUNTY:

Deputy Clerk of the Superior Sour
92 Market Steet

P.O. Box 18.

Salem, NJ 08079

LAWYER REFERRAL

(856) 935-5628 ,

LEGAL SERVICES

(856) 451-0003

SOMERSET COUNTY:

- Oeputy Clerk of the Superior Court

Civil Division Office

. New Court House, 3” Floor

P.O. Box 3000

Somerville, NJ 08876
LAWYER REFERRAL

(808) 685-2323

LEGAL SERVICES

(808) 231-0840

SUSSEX COUNTY:

‘Deputy Clerk of the Superior Court
Sussex County Judicial Center
43-47 High Street

Newton, NJ 07860

LAWYER REFERRAL

{973) 267-5882

LEGAL SERVICES

(973) 383-7400

UNION COUNTY:

oepuly Clerk of the Superior Court
* Floor, Court House

2 Broad Street.

Elizabeth, NJ 07207-6073

LAWYER REFERRAL

(908) 353-4775

LEGAL SERVICES

(808) 354-4340

WARREN COUNTY: .

Deputy Cierk of the Superior Court

_ Civil Diviston Office

Court House, 443 Second Street
Belvidere, NJ 07823-1500
LAWYER REFERRAL

(973) 267-5882

LEGAL SERVICES

(373) 475-2010

eee trene tamer eee erent emeettnentereeliner metanarsie
Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 9 of 18 PagelD: 9
‘ OCN L 000116-19 01/16/2019 6:06:59 AM Pgtof1 Trans ID: LCV201996588

OCEAN COUNTY SUPERIOR COURT
CCEAN COUNTY COURTHOUSE
CIVIL LAW DIVISTON
TOMS RIVER NO 08754
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (732) 929-2016
COURT HOURS 8:30 AM - 4:30 PM

DATE: JANUARY 15, 2019
RE: ALTMAN JUIANN VS RWd BARNABAS HEALTH
DOCKET: OCN L -000116 19

TRE ABOVE CASE SAS BEEN ASSIGNED TO; TRACK 3.

DISCOVERY IS 450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JODGE ASSIGNED IS: HON CRAIG L. WELLERSON

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 002
AT: (732) 929-4771 EXT 4771.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
PLAINTIFF MOST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2,
ATTENTION :

ATT: MARK F. CASAZZA

RUDNICK ADDONIZIO, PAPPA & CAS

25 VILLAGE COURT

HAZLET NJ 07730

ECOURTS
 

Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 10 of 18 PagelD: 10

CHOUNSELLORS AT LAW

"A PROFESSIONAL CoRFORATION

RUDWICK, ADDONIZIO, PAPPA 8 CASAZZA

PARK VNLAGE
25 VILLAGE COUAT
HAZLET, NEW JERSEY 07730

OCN-L-000118-19 01/15/2019 1:03:02 PM Pg 1 of 8 Trans ID: LCV201991673

RUDNICK, ADDONIZIO, PAPPA & CASAZZA, P.C.
MARK F. CASAZZA, ESQ.- ATTORNEY ID NO. 042251998
A Professional Corporation

25 Village Court

Hazlet, New Jersey 07730

(732) 264-4400 File No. L-11299-CZ

Attomeys for Plaintiff

JULIANN ALTMAN, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: OCEAN COUNTY

 

Plaintiff(s),

 

 

I Docket No.
Vv.

RWJ BARNABAS HEALTH, COMMUNITY

MEDICAL CENTER, JOHN and JANE

DOE(S) 1-10, ABC INC(S) 1-5, XYZ COMPLAINT AND JURY DEMAND
CORP(S} 1-5 (fictitious names/ names
unknown)

Civil Action

 

Defendant(s).
Plaintiff, Juliann Altman (hereinafter referred to as “Plaintiff”), presently residing in the
Bayville area of the Township of Berkeley, County of Ocean, and State of New Jersey, by way

of complaint against the defendants says:
PARTIES

1. At all times relevant herein, defendant RWJ Barnabas Health, is a health system
in the state of New Jersey with its principal corporate headquarters located at 95 Old Short Hills
Road. in the Township of West Orange, County of Essex, and State of New Jersey, is the
owner/operator of medical facility more commonly known as Community Medical Center.

2. At all times relevant herein, defendant Community Medical Center (CMC), is a
RWI Barnabas medical affiliate hospital with its principal corporate headquarters located at 99
Highway 37 W., in the Township of Toms River, County of Ocean, and State of New Jersey, that

is authorized to and does transact business in the State of New Jersey.

 

 

 
RUDWICK, ADDONIZIO, PAPA & CASAZZA
A PROFESSIONAL LONFGRATION

 

Case 3:19-cv-05725-AET-DEA Document 1 Filed 02/14/19 Page 11 of 18 PagelD: 11
OCN-L-000116-19 04/15/2019 1:03:02 PM Pg 2 of 8 Trans ID: LCV201991673

3. At all times relevant herein, defendants John and Jane Does 1-10 and ABC Ines.
1-5, and XYZ Corps. 1-5, are unidentified individuals and/or companies that may be liable for

the causes of action set forth herein.

FACTUAL BACKGROUND

 

4, Plaintiff incorporates by reference all preceding paragraphs as if set forth herein at

length.

5. Plaintiff, a female, commenced employment with the defendants herein in

|

October of 2012, in the position of operating room RN at defendant Community Medical Center.

6. Throughout the tenure of her employment with defendant, Plaintiff had

|
performed her job at a level that met or exceeded expectations, as confirmed by evaluations and

,

the absence of any discipline.

7. At all times relevant herein, Plaintiff was pregnant with her second child, with

et

 

the baby having a due date in mid-May of 2017.
8. At all times relevant herein, Plaintiff's manager, as well as the nurse recruiter in

Human Resources were aware of Plaintiff's pregnancy.

9. At all times relevant herein, Plaintiff was desirous of obtaining a position in order
to obtain full-time status, increased pay and eligibility for benefits.

10. Asa result, on January 19, 2017, Plaintiff applied for a posted “Baylor” nurse
position at Community Medical Center, The “Baylor” position would afford the Plaintiff the

|| opportunity to obtain the equivalent of full-time status, a higher rate of pay and make Plaintiff

PARK VILLAGE

X43 VILLAGE COURT
RAZLET, NEW JERSEY 07736

eligible to receive benefits from defendant.

COUNSELLORS AT LAF

11, Plaintiffs application for the Baylor position was acknowledged by Human

 

Resources on January 27, 2017 and Plaintiff was advised to contact her manager to interview for

 

 

 
 

Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 12 of 18 PagelD: 12

A” PROFESSIONAL CORPORATION
COUNSELLORS AT LAW
PARK VILLAGE
@5 VRLAGE COURT
HAZLET, NEW SERSBY 07730

RUDNICK, ADDONIZIO, PAPPA & CASAZZA

|| Plaintiff, this applicant had more expetience with defendant CMC than the malé nurse who was

 

OCN-L-000116-19 01/15/2019 1:03:02 PM Pg 3 of 8 Trans ID: LCV201991673

same,

12. Plaintiff was highly qualified for the Baylor position and ready, willing and able
to fulfill the requirement of said position.

13. Notwithstanding her experience, qualifications and willingness to assume the
responsibilities of the Baylor position, Plaintiff never received any formal interview for the
position.

14. While awaiting an interview, Plaintiff learned in or about February 2017, that the

Baylor position was filled by defendant having been given to a male nurse, with less than 1 year

experience,

15. Upon information and belief, 1 other nurse at CMC, a female, also applied for the
posted Baylor position. Upon information and belief, she received a formal interview, unlike

Plaintiff, and was not pregnant at the time of her application, unlike Plaintiff. Similar to

hired in the Baylor position.

16. Upon information and belief, Plaintiff was denied an interview due to her

pregnancy and/or her gender.

COUNT ONE

(VIOLATION OF NJLAD — GENDER/SEX BASED DISCRIMATION)

17. Plaintiff incorporates by reference all preceding paragraphs as if set forth herein at

length.

18. The aforesaid conduct of defendants constitutes actionable gender and sex based

discrimination in violation of the New Jersey Law Against Discrimination (“NJLAD”), N.J.S.A.

 

 
 

A YRODSHONAL CORPORATION

RUDNICK, ADDONIZIO, PAPPA 8 CASAZZA

Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 13 of 18 PagelD: 13

PARK VILLAGE
25 VILLACE couRT
HAZLET, NEW JERSEY 07730

COUNSELLORS AT LAW

 

 

OCN-L-000118-19 01/15/2019 1:03:02 PM Pg 4 of 8 Trans ID: LCV201991673

10:5-1 et. seq.
19. Plaintiff, a female, was qualified for the position in which she was employed and

had performed her job at a level that met defendant’s legitimate expectations throughout her
employment.
90. The aforesaid acts of defendants were severe and pervasive enough to make a

reasonable woman believe that the conditions of employment were altered and that the working

environment was abusive or hostile.

21. The aforesaid conduct of defendants discrimination against plaintiff based upon
her sex, due to the basis of her pregnancy, her need to care for her newborn baby, and her

medical conditions related thereto.

22. As a direct and proximate result of defendant’s wrongful actions, plaintiff has
suffered and continues to suffer severe emotional distress, pain and suffering, humiliation, loss of
income and financial losses.

WHEREFORE, plaintiff demands judgment against the defendants as follows:

(a) Compensatory, general and special damages;

(b) ‘Punitive damages;

{c)  Attorney’s fees and costs of suit; and

(d) Such other and further relief as this Court deems just and proper.

COUNT TWO
(VIOLATION OF NJLAD — DISABILITY BASED DISCRIMATION)

23. Plaintiff incorporates by reference all preceding paragraphs as if set forth herein at

length.
24. The aforesaid conduct of defendants constitutes actionable disability based

discrimination in violation of the New Jersey Law Against Discrimination (“NILAD”), N.J.S.A.

 

 
 

Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 14 of 18 PagelD: 14

TOUNSRILORS AT LAY
PARK VILLAGE

A PROFESIONAL COAPORATION

RUDNICK, ADDONIZIO, PAPPA 8 CASAZZA

 

26 VALACE CouaAT
WAZLET, NEW JERSEY 07730

 

OCN-L-000116-19 01/15/2019 1:03:02 PM Pg 5 of 8 Trans ID: LCV201991673

10:5-1 et. seq.

25. Plaintiff, a female, was qualified for the position in which she was employed and
had performed her job at a level that met defendant’s legitimate expectations throughout her
employment.

26. The aforesaid acts of defendants were severe and pervasive enough to make a
reasonable woman believe that the conditions of employment were altered and that the working
environment was abusive or hostile.

27. The aforesaid conduct of defendants discrimination against plaintiff based upon
her sex, due to the basis of her pregnancy, her need fo care for her newborn baby, and her
medical conditions related thereto.

28. As a direct and proximate result of defendant’s wrongful actions, plaintiff has
suffered and continues to suffer severe emotional distress, pain and suffering, humiliation, loss of
income and financial losses.

WHEREFORE, plaintiff demands judgment against the defendants as follows:

(a) | Compensatory, general and special damages;

(b) = Punitive damages;

{c) Attorney’s fees and costs of suit; and

(4) Such other and further relief as this Court deems just and proper.

COUNT THREE

(NTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)

29. Plaintiff incorporates by reference all preceding paragraphs as if set forth herein at

length.

30. At all times pertinent hereto, defendant’s actions were extreme and outrageous in

 

 
RUDNICK, ADDONIZIO, PAPPA & CASAZZA
A PROFESIONAL CORPORATION

 

Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 15 of 18 PagelD: 15
‘ OCN-L-000116-19 01/15/2019 1:03:02 PM Pg 6 of 8 Trans ID: LCV201991673

character, and were designed to and did intentionally or recklessly inflict severe emotional
distress on plaintiff,

31. Asa direct and proximate result of defendant’s wrongful actions, plaintiff has
suffered and continues to suffer severe emotional distress, pain and suffering, humiliation, loss of
income and financial losses.

WHEREFORE, Plaintiff demands judgment against the named defendants as follows:

(a) Compensatory, general and special damages;

(b) _—_— Punitive damages;

(c)  Attorney’s fees and costs of suit; and

(d) Such other and further relief as this Court deems just and proper.

COUNT. FOUR
VIOLATION OF FAMILY LEAVE ACT (FLA)

32. Plaintiff incorporates by reference all preceding paragraphs as if set forth herein at
length.

33. Plaintiff, due to her pregnancy and the future need to care for her newborn child,
was an individual qualified and entitled to leave pursuant to the New Jersey Family Leave Act,
NUI.S.A. 34:11(b)-1, et seq.

34. As a direct result of plaintif’s aforementioned status, defendants specifically
denied plaintiff the opportunity of receiving, or even interviewing for, the Baylor position at

CMC.

35. As a direct and proximate result of her termination, plaintiff has suffered and

 

PARK VILLAGE

23 VILLAGE COURT
HAZLET, NEW JERSEY 07730

COUNSELLORS AT LAW

continues to suffer severe emotional distress, pain and suffering, humiliation, loss of income and

financial losses.

WHEREFORE, Plaintiff demands judgment against the defendants as follows:

 

 

 
 

+

RODNICK, ADDONIZIO, PAPPA & CASAZZA

A PROFESSIONAL CORFORATION

Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 16 of 18 PagelD: 16

COUMELLORS AT LAW
25 VILLAGE COURT
HAZLET, NEW JERSEY 07730

* PARK VILLAGE

 

 

OCN-L-000116-19 01/15/2019 1:03:02 PM Pg 7 of 8 Trans ID: LCV201991673

(a) Compensatory, general and special damages;

(b) Punitive damages;

(c) Attomey’s fees and costs of suit; and

(d) Such other and further relief as this Court deems just and proper.
COUNT FIVE

VIOLATION OF FAMILY AND MEDICAL LEAVE ACT (FMLA)

36. Plaintiff incorporates by reference all preceding paragraphs as if set forth herein at
length.

37. Plaintiff, due to her pregnancy and medical conditions related thereto, including
her desire and need to care for her newborn child, was an individual qualified and entitled to
leave pursuant to the Federal Family and Medical Leave Act, FMLA at 29 USC. 42601, et seq.

38. As a direct result of plaintiff's aforementioned status, defendants terminated

SiuSE

plaintiff from her position of employment with defendants herein.

39. As a direct and proximate result of her termination, plaintiff has suffered and
continues to suffer severe emotional distress, pain and suffering, humiliation, loss of income and
financial losses,

WHEREFORE, Plaintiff demands judgment against the defendants as follows:
{a) Compensatory, general and special damages;

(b) _— Punitive damages;

(c) Attorney’s fees and costs of suit; and

(a) Such other and further relief as this Court deems just and proper.

 

i

 
ste tae

 

RUDNICK, ADDONIZIO, PAPPA & CASAZZA
A PROFESIONAL, CORFORATION

Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 17 of 18 PagelD: 17

GOURSELLORS AT LAW
PARK VILLAGE

2% VILLAGE COURT
HAZLET, NEW JERSEY 07730

 

 

OCN-L-000116-19 01/15/2019 1:03:02 PM Pg 8 of 8 Trans ID: LCV201991673

DESIGNATION OF TRIAL COUNSEL

 

Pursuant to the provisions of Rule 4:25-4, the Court is advised that MARK F.
CASAZZA, ESQUIRE, is hereby designated as trial counsel.
JURY DEMAND
Plaintiff hereby demands a trial by a jury of six (6) jurors as to all issues raised by these
pleadings.
CERTIFICATION

I hereby certify that pursuant to R. 4:5-1(b)(2), that this matter in controversy is not the

subject of any other action pending in any Court or of a pending arbitration, nor is any action or

arbitration proceeding contemplated.

RUDNICK, ADDONIZIO, PAPPA & CASAZZA, P.C.
Attorneys for the Plaintiff

my —_—_
MARK F/CASAZZA, ESQUIRE

DATED: January 15, 2019

 

 
Case 3:19-cv-05725-AET-DEA Document1 Filed 02/14/19 Page 18 of 18 PagelD: 18
OGN-L-000116-19 01/15/2019 1:03:02 PM Pg 1 of 1 Trans !D:.LCV201991673

Civil Case Information Statement

 

Case Caption: ALTMAN JUIANN VS RWJ BARNABAS Gase Type: LAW AGAINST DISCRIMINATION (LAD) CASES
HEALTH Document Type: Complaint with Jury Demand

Case Initiation Date: 01/15/2019 dury Demand: YES - 6 JURORS

Attorney Name: MARK F CASAZZA Hurricane Sandy related? NO

Firm Name: RUONIGK ADDONIZIO, PAPPA & CASAZZA Is this a professional malpractice case? NO

Address: 25 VILLAGE GOURT Related cases pending: NO

HAZLET NJ 07730 lf yes, list docket numbers:

Phone: Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Allman, Juiann transaction or occurrence)? NO

Name of Defendant's Primary Insurance Company

{if known): None

 

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? YES

Use this space ta alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

 

| certify that confidential personal identifiers have been redacted from documents now submitted to ihe
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

01/15/2019 isi MARK F CASAZZA
Dated Signed
